Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

By and Between

 

HONEYWELL INTERNATIONAL INC.

 

and

 

ADVANSIX INC.

 

Dated as of September 22, 2016

 



TABLE OF CONTENTS

 

    Page   ARTICLE I         DEFINITIONS         SECTION 1.01. Definitions 1    
      ARTICLE II         GENERAL PRINCIPLES         SECTION 2.01. AdvanSix
Employees 5   SECTION 2.02. Collectively Bargained Employees 5   SECTION 2.03.
Collective Bargaining Agreements 5   SECTION 2.04. Liabilities 5   SECTION 2.05.
Benefit Plans 6   SECTION 2.06. Payroll Services 6   SECTION 2.07. No Change in
Control 6           ARTICLE III   NON-EQUITY INCENTIVES         SECTION 3.01.
AdvanSix Employee Incentives 7           ARTICLE IV   SERVICE CREDIT        
SECTION 4.01. Honeywell Benefit Plans 7   SECTION 4.02. AdvanSix Benefit Plans 7
          ARTICLE V   SEVERANCE         SECTION 5.01. Post-Distribution
Severance 8           ARTICLE VI   CERTAIN WELFARE BENEFIT PLAN MATTERS;
WORKERS’ COMPENSATION CLAIMS         SECTION 6.01. AdvanSix Welfare Plans 8  
SECTION 6.02. Allocation of Welfare Benefit Claims 8  

i



SECTION 6.03. Workers’ Compensation Claims 9   SECTION 6.04. COBRA 9   SECTION
6.05. Health Savings Account 9   SECTION 6.06. Flexible Spending Account 10    
      ARTICLE VII   LONG-TERM DISABILITY       SECTION 7.01. Benefits 10  
SECTION 7.02. Return to Work 10           ARTICLE VIII       DEFINED BENEFIT
PENSION PLAN       SECTION 8.01. Honeywell Defined Benefit Pension Plan 10      
    ARTICLE IX       DEFINED CONTRIBUTION PLAN       SECTION 9.01. AdvanSix
401(k) Plan 11   SECTION 9.02. 401(k) Rollover 11   SECTION 9.03. Employer
401(k) Plan Contributions 11   SECTION 9.04. Stock Considerations 12   SECTION
9.05. Limitation of Liability 12           ARTICLE X       NONQUALIFIED DEFERRED
COMPENSATION       SECTION 10.01. Honeywell Nonqualified Deferred Compensation
Plans 12           ARTICLE XI       VACATION       SECTION 11.01. Vacation 13  
        ARTICLE XII       LONG-TERM INCENTIVE COMPENSATION AWARDS       SECTION
12.01. AdvanSix Long-Term Incentive Plan 13   SECTION 12.02. Equity Award
Adjustments 13   SECTION 12.03. Treatment of Incentive Awards Upon Distribution
13   SECTION 12.04. Incentive Award Reimbursement 14  

ii



SECTION 12.05. Cooperation 14   SECTION 12.06. Treatment of Reimbursements 15  
        ARTICLE XIII       COOPERATION; ACCESS TO INFORMATION; LITIGATION;
CONFIDENTIALITY       SECTION 13.01. Cooperation 15   SECTION 13.02. Access to
Information; Litigation; Confidentiality 15           ARTICLE XIV      
TERMINATION       SECTION 14.01. Termination 16   SECTION 14.02. Effect of
Termination 16           ARTICLE XV       MISCELLANEOUS       SECTION 15.01.
Incorporation of Indemnification Provisions of Separation Agreement 16   SECTION
15.02. Benefit Plan Indemnification 16   SECTION 15.03. Further Assurances 16  
SECTION 15.04. Administration 16   SECTION 15.05. Third-Party Beneficiaries 16  
SECTION 15.06. Employment Tax Reporting Responsibility 17   SECTION 15.07. Data
Privacy 17   SECTION 15.08. Section 409A 17   SECTION 15.09. Confidentiality 17
  SECTION 15.10. Additional Provisions 18  

iii



EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of 22, 2016, by and
between HONEYWELL INTERNATIONAL INC., a Delaware corporation (“Honeywell”), and
ADVANSIX, INC., a Delaware corporation (“AdvanSix”, and together with Honeywell,
the “Parties”).

 

R E C I T A L S

 

WHEREAS the Parties have entered into the Separation and Distribution Agreement
(the “Separation Agreement”) dated as of 22, 2016, pursuant to which Honeywell
intends to effect the Distribution; and

 

WHEREAS the Parties wish to set forth their agreements as to certain matters
regarding employment, compensation and employee benefits.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the following meanings. All capitalized terms used but not defined
herein shall have the meanings assigned to them in the Separation Agreement
unless otherwise indicated.

 

“AdvanSix 401(k) Plan” has the meaning set forth in Section 9.01.

 

“AdvanSix Benefit Plan” shall mean any Benefit Plan sponsored, maintained or,
unless such Benefit Plan is sponsored or maintained by a member of the Honeywell
Group, contributed to by any member of the AdvanSix Group or to which any member
of the AdvanSix Group is a party.

 

“AdvanSix Employee” shall mean, as of any applicable date, (a) each individual
who is an employee of the AdvanSix Group as of immediately prior to the
Distribution, including any individual who is not actively at work due to a
leave of absence (including vacation, holiday, illness, injury, short-term
disability but excluding, until such time as provided in Section 7.01, any
AdvanSix LTD Employee) from which such employee is permitted to return to active
employment in accordance with the AdvanSix Group’s personnel policies, as in
effect from time to time, or applicable Law and (b) each individual who becomes
an active employee of the AdvanSix Group following the Distribution, but, in
each case, excluding any Former AdvanSix Employee.

 

“AdvanSix Incentive Payments” has the meaning set forth in Section 3.01

 



2

 

“AdvanSix Long-Term Incentive Plan” has the meaning set forth in Section 12.01.

 

“AdvanSix LTD Employee” shall mean any employee of the AdvanSix Group who, as of
immediately prior to the Distribution, is receiving long-term disability
benefits under the Honeywell LTD Plan.

 

“AdvanSix Pre-Distribution HR Liabilities” has the meaning set forth in Section
2.04.

 

“AdvanSix Welfare Plans” has the meaning set forth in Section 6.01.

 

“AdvanSix Workers’ Compensation Plan” has the meaning set forth in Section 6.03.

 

“Benefit Plan” shall mean any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
deferred stock unit, other equity-based compensation, severance pay, retention,
change in control, salary continuation, life, death benefit, health,
hospitalization, workers’ compensation, sick leave, vacation pay, disability or
accident insurance or other employee compensation or benefit plan, program,
agreement or arrangement, including any “employee benefit plan” (as defined in
Section 3(3) of ERISA) (whether or not subject to ERISA) sponsored or maintained
by such entity or to which such entity is a party.

 

“China Services Agreement” means the China Services Agreement dated as September
29, 2016 to be entered into by and between Honeywell and AdvanSix.

 

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time, and any applicable similar state or local
laws.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreements” has the meaning set forth in Section 2.02.

 

“Employment Taxes” shall mean all fees, Taxes, social insurance payments or
similar contributions to a fund of a Governmental Authority with respect to
wages or other compensation of an employee or other service provider.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Exchange” means the New York Stock Exchange.

 



3

 

“Former AdvanSix Employee” shall mean, as of any applicable date, each
individual who (a) as of immediately prior to such individual’s termination of
employment was an AdvanSix Employee and (b) as of such applicable date, is not
employed by any member of the AdvanSix Group.

 

“GPUs” shall mean any growth plan units awarded using a 2014 or 2016 Growth Plan
Agreement under the Honeywell 2011 Stock Incentive Plan.

 

“Honeywell 401(k) Plan” has the meaning set forth in Section 9.01.

 

“Honeywell Benefit Plan” shall mean any Benefit Plan sponsored, maintained or,
unless such Benefit Plan is sponsored or maintained by a member of the AdvanSix
Group, contributed to by any member of the Honeywell Group or to which any
member of the Honeywell Group is a party.

 

“Honeywell Equity Plans” shall mean the 2016 Stock Incentive Plan, the 2016
Stock Plan for Non-Employee Directors, the 2011 Stock Incentive Plan, the 2006
Stock Incentive Plan, the 2003 Stock Incentive Plan, the 2006 Stock Plan for
Non-Employee Directors, the Stock Plan for Non-Employee Directors, each as
amended from time to time, and any other stock option, stock incentive
compensation plan or arrangement, including equity award agreements, that is a
Honeywell Benefit Plan, as in effect as of the time relevant to the applicable
provision of this Agreement.

 

“Honeywell Flexible Spending Account” shall mean any flexible spending
arrangement under any cafeteria plan qualifying under Section 125 of the Code
that is a Honeywell Benefit Plan.

 

“Honeywell Health Savings Account” shall mean any health savings account under a
health savings account plan that is a Honeywell Benefit Plan.

 

“Honeywell LTD Plan” shall mean any long-term disability plan that is a
Honeywell Benefit Plan.

 

“Honeywell Nonqualified Deferred Compensation Plans” shall mean the Salary and
Incentive Award Deferral Plan for Selected Employees, the Deferred Compensation
Plan for Non-Employee Directors, the Supplemental Non-Qualified Savings Plan for
Highly Compensated Employees, the Supplemental Pension Plan, the Supplemental
Executive Retirement Plan for Executives in Career Band 6 and Above, the
Supplemental Defined Benefit Retirement Plan, the Nonqualified Supplemental
Retirement Plan, each as amended from time to time, and any other nonqualified
deferred compensation plan or arrangement (including individual arrangements)
that is a Honeywell Benefit Plan, as in effect as of the time relevant to the
applicable provision of this Agreement.

 

“Honeywell Pension Plan” has the meaning set forth in Section 8.01.

 

“Honeywell Welfare Plan” shall mean each Welfare Plan that is a Honeywell
Benefit Plan.

 



4

 

“Honeywell Workers’ Compensation Plan” shall mean any workers’ compensation plan
that is a Honeywell Benefit Plan.

 

“Reimbursement Award” means the unvested portion of any award granted under any
Honeywell Equity Plan that (i) was unvested as of immediately prior to the
Distribution Date, (ii) was held by an AdvanSix Employee (or AdvanSix LTD
Employee who becomes an AdvanSix Employee prior to the applicable Reimbursement
Event) as of the Distribution Date and (iii) becomes vested after the
Distribution Date in accordance with Section 12.03.

 

“Reimbursement Event” means, after the Distribution Date, (i) the vesting of any
Reimbursement Award that is a restricted stock award or similar award of
tangible property, (ii) the settlement of any Reimbursement Award that is a
restricted stock unit or similar full-value share-based incentive award
(excluding any restricted stock award) or cash-based incentive award (including
any GPUs) or (iii) the exercise of any Reimbursement Award that is a stock
option or stock appreciation right.

 

“Subsidiary” of any Person shall mean any corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that, solely for purposes of this Agreement, AdvanSix and its
Subsidiaries shall not be considered Subsidiaries of Honeywell (or members of
the Honeywell Group) prior to, on or after the Distribution.

 

“Tax Return” shall have the meaning set forth in the TMA.

 

“Taxes” shall have the meaning set forth in the TMA.

 

“Taxing Authority” shall have the meaning set forth in the TMA.

 

“TMA” shall mean the Tax Matters Agreement dated as of the date of this
Agreement by and between Honeywell and AdvanSix.

 

“TSA” shall mean the Transition Services Agreement dated as of the date of this
Agreement by and between Honeywell and AdvanSix.

 

“Vesting Date” has the meaning set forth in Section 12.03.

 

“Welfare Plan” shall mean each Benefit Plan that provides life insurance, health
care, dental care, accidental death and dismemberment insurance, disability,
severance, vacation or other group welfare or fringe benefits.

 

“Welfare Plan Date” has the meaning set forth in Section 6.01.

 



5

 

“Workers’ Compensation Event” shall mean the event, injury, illness or condition
giving rise to a workers compensation claim with respect to an AdvanSix Employee
or Former AdvanSix Employee.

 

“Workers’ Compensation Plan Date” has the meaning set forth in Section 6.03.

 

ARTICLE II

 

GENERAL PRINCIPLES

 

SECTION 2.01. AdvanSix Employees. Except as may otherwise be provided in
accordance with the China Services Agreement, all AdvanSix Employees as of
immediately prior to the Distribution shall continue to be employees of the
AdvanSix Group immediately following the Distribution. The Parties hereto agree
that none of the transactions contemplated by the Separation Agreement or any of
the Ancillary Agreements, including this Agreement, shall result in any AdvanSix
Employee, AdvanSix LTD Employee or Former AdvanSix Employee being deemed to have
incurred a termination of employment or being eligible to receive severance
benefits, solely as a result of the Distribution.

 

SECTION 2.02. Collectively Bargained Employees. All provisions contained in this
Agreement providing for the treatment of compensation and benefits in connection
with the Distribution shall apply equally to any employee who is covered by any
collective bargaining, works council or other labor union contract or labor
arrangement (collectively, “Collective Bargaining Agreements”), except to the
extent that any such agreement specifically provides for the compensation or
benefits contemplated by such provision and, in each such case, such agreement
shall apply rather than the terms of this Agreement.

 

SECTION 2.03. Collective Bargaining Agreements. As of the Distribution, AdvanSix
shall, and shall cause the members of the AdvanSix Group as appropriate to,
adopt and assume any Collective Bargaining Agreement covering any of the
AdvanSix Employees immediately prior to the Distribution, subject to any agreed
upon changes required by the transition of such Collective Bargaining Agreement
to AdvanSix or applicable Law, and recognize the works councils, labor unions
and other employee representatives that are party to such Collective Bargaining
Agreements; provided that, any compensation or benefits that were, prior to the
Distribution, provided to AdvanSix Employees under the Collective Bargaining
Agreements through the Honeywell Benefit Plans shall, to the extent such
compensation and benefits are still required to be provided under the Collective
Bargaining Agreements on and after the Distribution, be provided as mutually
agreed with such works councils, labor unions and other employee representatives
through the AdvanSix Benefit Plans as set forth in this Agreement.

 

SECTION 2.04. Liabilities. Except as otherwise provided in this Agreement, (a)
the members of the Honeywell Group shall be responsible for all actual or

 



6

 

potential employment and employee compensation and benefits-related Liabilities
incurred prior to the Distribution that relate to AdvanSix Employees and Former
AdvanSix Employees (and each of their respective dependents and beneficiaries),
excluding any such Liabilities that AdvanSix retains or assumes pursuant to
applicable Law in connection with the Distribution (collectively, with all other
such Liabilities that the AdvanSix Group retains or assumes in connection with
this Agreement, the “AdvanSix Pre-Distribution HR Liabilities”) and (b) the
members of the AdvanSix Group shall be responsible for (i) all actual or
potential employment and employee compensation and benefits-related Liabilities
incurred on or after the Distribution that relate to AdvanSix Employees and
Former AdvanSix Employees (and each of their respective dependents and
beneficiaries) and (ii) the AdvanSix Pre-Distribution HR Liabilities. AdvanSix
shall pay or provide all AdvanSix Pre-Distribution HR Liabilities in the
ordinary course and at a time or times consistent with the past practice of the
Honeywell Group.

 

SECTION 2.05. Benefit Plans. Except as otherwise specifically provided in this
Agreement or as may otherwise be provided in accordance with the TSA or the
China Services Agreement, as of the Distribution, each AdvanSix Employee (and
each of their respective dependents and beneficiaries) shall cease active
participation in, and each member of the AdvanSix Group shall cease to be a
participating employer in, all Honeywell Benefit Plans, and, as of such time,
AdvanSix shall, or shall cause its Subsidiaries to, have in effect such
corresponding AdvanSix Benefit Plans as are necessary to comply with its
obligations pursuant to this Agreement. As of immediately following the
Distribution, except as otherwise specifically provided in this Agreement, (a)
Honeywell shall, or shall cause one or more members of the Honeywell Group to,
retain, pay, perform, fulfill and discharge all Liabilities arising out of or
relating to all Honeywell Benefit Plans, and (b) AdvanSix shall, or shall cause
one of the members of the AdvanSix Group to, retain, pay, perform, fulfill and
discharge all Liabilities arising out of or relating to all AdvanSix Benefit
Plans.

 

SECTION 2.06. Payroll Services. Except as may otherwise be provided in
accordance with the TSA or the China Services Agreement, prior to, on and after
the Distribution, the members of the AdvanSix Group shall be solely responsible
for providing payroll services to the AdvanSix Employees and Former AdvanSix
Employees.

 

SECTION 2.07. No Change in Control. The Parties hereto agree that none of the
transactions contemplated by the Separation Agreement or any of the Ancillary
Agreements, including this Agreement, constitutes a “change in control,” “change
of control” or similar term, as applicable, within the meaning of any Honeywell
Benefit Plan or AdvanSix Benefit Plan, including the AdvanSix Long-Term
Incentive Plan.

 



7

 

ARTICLE III

 

NON-EQUITY INCENTIVES

 

SECTION 3.01. AdvanSix Employee Incentives. Unless otherwise provided for in an
individual agreement with an AdvanSix Employee to which Honeywell is a party, on
and after the Distribution, AdvanSix shall assume and be solely responsible for
Liabilities with respect to any annual bonus or other cash-based incentive or
retention awards (other than GPUs, which shall be treated in accordance with
Article XII) under any Benefit Plan to any AdvanSix Employee, AdvanSix LTD
Employee or Former AdvanSix Employee, including, for the avoidance of doubt, any
such awards with respect to the year in which the Distribution occurs (the
“AdvanSix Incentive Payments”). AdvanSix shall be responsible for determining
the amounts of all AdvanSix Incentive Payments that have not been determined
prior to the Distribution, including the extent to which established performance
criteria (as interpreted by AdvanSix, in its sole discretion) have been met, and
shall pay all AdvanSix Incentive Payments no later than the times provided for
under the applicable Benefit Plan. For the avoidance of doubt, any
determinations made prior to the Distribution regarding the amounts of any
AdvanSix Incentive Payments shall be subject to Honeywell’s prior written
approval.

 

ARTICLE IV

 

SERVICE CREDIT

 

SECTION 4.01. Honeywell Benefit Plans. Except as may otherwise be provided in
accordance with the TSA or the China Services Agreement and except as otherwise
provided in Section 12.03, service of AdvanSix Employees and Former AdvanSix
Employees, on and after the Distribution, with any member of the AdvanSix Group
or any other employer, as applicable, other than any member of the Honeywell
Group, shall not be taken into account for any purpose under any Honeywell
Benefit Plan.

 

SECTION 4.02. AdvanSix Benefit Plans. Unless prohibited by applicable Law,
AdvanSix shall, and shall cause its Subsidiaries to, credit service accrued by
each AdvanSix Employee with, or otherwise recognized for purposes of any Benefit
Plan by, any member of the Honeywell Group or the AdvanSix Group on or prior to
the Distribution for purposes of (a) eligibility and vesting under each AdvanSix
Benefit Plan under which service is relevant in determining eligibility or
vesting, (b) determining the amount of severance payments and benefits (if any)
payable under each AdvanSix Benefit Plan that provides severance payments or
benefits and (c) determining the number of vacation days to which each such
employee shall be entitled following the Distribution, in the case of clauses
(a), (b) and (c), (i) to the same extent recognized by the relevant members of
the Honeywell Group or AdvanSix Group or the corresponding Honeywell Benefit
Plan or AdvanSix Benefit Plan immediately prior to the later of the Distribution
Date and the date such employee ceases participating in the applicable Honeywell
Benefit Plan in accordance with the TSA or the China Services Agreement and (ii)
except to the extent such credit would result in a duplication of benefits for
the same period of service.

 



8

 

ARTICLE V

 

SEVERANCE

 

SECTION 5.01. Post-Distribution Severance. The AdvanSix Group shall be solely
responsible for all Liabilities, including all severance or other separation
payments and benefits, relating to the termination or alleged termination of any
AdvanSix Employee’s or Former AdvanSix Employee’s employment that occurs on or
after the Distribution. For the avoidance of doubt, such Liabilities shall
include any employer-paid portion of any Employment Taxes.

 

ARTICLE VI

 

CERTAIN WELFARE BENEFIT PLAN MATTERS; WORKERS’ COMPENSATION CLAIMS

 

SECTION 6.01. AdvanSix Welfare Plans. Without limiting the generality of Section
2.05, effective as of the Distribution or such later date as agreed to between
Honeywell and AdvanSix in accordance with the TSA or the China Services
Agreement (such applicable date, the “Welfare Plan Date”), AdvanSix shall
establish Welfare Plans (collectively, the “AdvanSix Welfare Plans”) to provide
welfare benefits to the AdvanSix Employees (and their dependents and
beneficiaries) and as of the applicable Welfare Plan Date, each AdvanSix
Employee (and his or her dependants and beneficiaries) shall cease active
participation in the corresponding Honeywell Welfare Plan. For the avoidance of
doubt, for purposes of this Article VI, the term “AdvanSix Employees” shall be
deemed to include any Former AdvanSix Employee who was receiving welfare
benefits in connection with his or her termination of employment from a member
of the Honeywell Group or the AdvanSix Group as of the applicable Welfare Plan
Date.

 

SECTION 6.02. Allocation of Welfare Benefit Claims. (a) The members of the
Honeywell Group shall retain all Liabilities in accordance with the applicable
Honeywell Welfare Plan for all reimbursement claims (such as medical and dental
claims) and for all non-reimbursement claims (such as life insurance claims), in
each case, incurred by AdvanSix Employees and Former AdvanSix Employees (and
each of their respective dependents and beneficiaries) under such plans prior to
the applicable Welfare Plan Date and (b) the members of the AdvanSix Group shall
retain all Liabilities in accordance with the AdvanSix Welfare Plans for all
reimbursement claims (such as medical and dental claims) and for all
non-reimbursement claims (such as life insurance claims), in each case, incurred
by AdvanSix Employees and Former AdvanSix Employees (and each of their
respective dependents and beneficiaries) on or after the Applicable Welfare Plan
Date; provided that, AdvanSix shall reimburse Honeywell in accordance with the
TSA and the China Services Agreement for Liabilities incurred under clause (a)
between the Distribution Date and the applicable Welfare Plan Date. For purposes
of this Section 6.02, a benefit claim shall be deemed to be incurred as follows:
(i) health, dental, vision, employee assistance program and prescription drug
benefits (including in respect of any hospital confinement), upon provision of
such services,

 



9

 

materials or supplies; and (ii) life, accidental death and dismemberment and
business travel accident insurance benefits, upon the death, cessation of
employment or other event giving rise to such benefits.

 

SECTION 6.03. Workers’ Compensation Claims. In the case of any workers’
compensation claim of any AdvanSix Employee or Former AdvanSix Employee in
respect of his or her employment with the Honeywell Group or the AdvanSix Group,
such claim shall be covered (a) under the applicable Honeywell Workers’
Compensation Plan if the Workers’ Compensation Event occurred prior to the
Distribution, (b) under a workers’ compensation plan of the AdvanSix Group
(each, an “AdvanSix Workers’ Compensation Plan”) if the Workers’ Compensation
Event occurs on or after the Distribution and the related claim is submitted
after the date AdvanSix has established a workers’ compensation plan (the
“Workers’ Compensation Plan Date”) and (c) under the applicable Honeywell
Workers’ Compensation Plan if the Workers’ Compensation Event occurs on or after
the Distribution and the related claim is submitted prior to the Workers
Compensation Plan Date; provided that, AdvanSix shall reimburse Honeywell in
accordance with the TSA and the China Services Agreement for Liabilities
incurred under clause (c) between the Distribution Date and the applicable
Welfare Plan Date. If the Workers’ Compensation Event occurs over a period both
preceding and following the Distribution, the claim shall be jointly covered
under the Honeywell Workers’ Compensation Plan and the AdvanSix Workers’
Compensation Plan and shall be equitably apportioned between them based upon the
relative periods of time that the Workers’ Compensation Event transpired
preceding and following the Distribution; provided that, if a claim in respect
of such Workers’ Compensation Event is submitted prior to the Workers’
Compensation Plan Date, then such claim shall be covered under the Honeywell
Workers’ Compensation Plan and AdvanSix shall appropriately reimburse Honeywell
in accordance with the TSA and the China Services Agreement.

 

SECTION 6.04. COBRA. In the event that an AdvanSix Employee or Former AdvanSix
Employee (a) was receiving, or was eligible to receive, continuation health
coverage pursuant to COBRA on or prior to the applicable Welfare Plan Date,
Honeywell and the Honeywell Welfare Plans shall be responsible for all
Liabilities to such employee (or his or her eligible dependents) in respect of
COBRA; or (b) becomes eligible to receive continuation health coverage pursuant
to COBRA following the applicable Welfare Plan Date, AdvanSix and the AdvanSix
Welfare Plans shall be responsible for all Liabilities to such employee (or his
or her eligible dependents) in respect of COBRA; provided that, AdvanSix shall
reimburse Honeywell in accordance with the TSA and the China Services Agreement
for Liabilities incurred under clause (a) between the Distribution Date and the
applicable Welfare Plan Date. AdvanSix shall indemnify, defend and hold harmless
the members of the Honeywell Group from and against any and all Liabilities
relating to, arising out of or resulting from COBRA provided by AdvanSix, or the
failure of AdvanSix to meet its COBRA obligations, to AdvanSix Employees, Former
AdvanSix Employees and their respective eligible dependents.

 

SECTION 6.05. Health Savings Account. Without limiting the generality of
Sections 2.04, 2.05 and 13.01 and subject to Section 15.09, Honeywell and

 



10

 

AdvanSix shall use commercially reasonable efforts to cooperate in administering
any Honeywell Health Savings Account in connection with the Distribution in
accordance with the terms of the applicable Honeywell Benefit Plan, including by
exchanging any necessary participant records and engaging recordkeepers,
administrators, providers, insurers and other third parties.

 

SECTION 6.06. Flexible Spending Account. Without limiting the generality of
Sections 2.04, 2.05 and 13.01 and subject to Section 15.09, Honeywell and
AdvanSix shall use commercially reasonable efforts to cooperate in administering
any Honeywell Flexible Spending Account in connection with the Distribution in
accordance with the terms of the applicable Honeywell Benefit Plan, including by
exchanging any necessary participant records and engaging recordkeepers,
administrators, providers, insurers and other third parties.

 

ARTICLE VII

 

LONG-TERM DISABILITY

 

SECTION 7.01. Benefits. Except as otherwise specifically provided in this
Agreement and subject to Section 7.02, on and after the Distribution, the
AdvanSix LTD Employees shall be deemed to be employees of the Honeywell Group
for purposes of this Agreement, including participation in the Honeywell LTD
Plans.

 

SECTION 7.02. Return to Work. To the extent required by applicable AdvanSix
policies, as in effect from time to time, and applicable Law, AdvanSix shall, or
shall cause its Subsidiaries to, employ any AdvanSix LTD Employee at such time,
if any, as such AdvanSix LTD Employee is ready to return to active employment,
and from and after such time, such employee shall no longer be deemed an
employee of the Honeywell Group and shall be deemed an AdvanSix Employee for
purposes of this Agreement; provided that, if such AdvanSix LTD Employee
presents himself or herself for active employment and is not employed by a
member of the AdvanSix Group due to applicable AdvanSix policies, and if such
AdvanSix LTD Employee’s employment is terminated by a member of the Honeywell
Group within a reasonable time thereafter, AdvanSix shall indemnify the
Honeywell Group for all Liabilities incurred in connection with such
termination.

 

ARTICLE VIII

 

DEFINED BENEFIT PENSION PLAN

 

SECTION 8.01. Honeywell Defined Benefit Pension Plan. Notwithstanding Section
2.05 or any other provision of this Agreement to the contrary, following the
Distribution, the Honeywell Group shall retain sponsorship of the Honeywell
International Inc. Retirement Earnings Plan (the “Honeywell Pension Plan”) and
all assets and Liabilities arising out of or relating to the Honeywell Pension
Plan, including those relating to AdvanSix Employees, AdvanSix LTD Employees and
Former AdvanSix Employees. Following the date of this Agreement, Honeywell and
AdvanSix

 



11

 

shall use commercially reasonable efforts to cooperate in administering the
Honeywell Pension Plan in connection with providing benefits to AdvanSix
Employees and Former AdvanSix Employees in accordance with the terms of the
Honeywell Pension Plan, including by exchanging any necessary participant
records and engaging recordkeepers, administrators, providers, insurers and
other third parties.

 

ARTICLE IX

 

DEFINED CONTRIBUTION PLAN

 

SECTION 9.01. AdvanSix 401(k) Plan. Effective as of the Distribution, AdvanSix
shall establish a defined contribution plan that includes a qualified cash or
deferred arrangement within the meaning of Section 401(k) of the Code (the
“AdvanSix 401(k) Plan”) providing benefits to the AdvanSix Employees
participating in any qualified cash or deferred arrangement within the meaning
of Section 401(k) of the Code sponsored by any member of the Honeywell Group
(collectively, the “Honeywell 401(k) Plans”) as of the Distribution.

 

SECTION 9.02. 401(k) Rollover. As of the Distribution, the Honeywell Group shall
permit each AdvanSix Employee to elect, and the AdvanSix Group shall cause the
AdvanSix 401(k) Plan to accept, in accordance with applicable Law and the terms
of the Honeywell 401(k) Plans and the AdvanSix 401(k) Plan, a rollover of the
account balances (including earnings through the date of transfer and promissory
notes evidencing all outstanding loans) of such AdvanSix Employee under the
Honeywell 401(k) Plans, if such rollover is elected in accordance with
applicable Law and the terms of the Honeywell 401(k) Plan and by such employee.
Upon completion of a transfer of the account balances of any AdvanSix Employee,
as described in this Section 9.02, AdvanSix and the AdvanSix 401(k) Plan shall
be responsible for all Liabilities of the Honeywell Group under the Honeywell
401(k) Plan with respect to any AdvanSix Employee or Former AdvanSix Employee
whose account balance was transferred to the AdvanSix 401(k) Plan (and his or
her respective beneficiaries), and the Honeywell Group and the Honeywell 401(k)
Plan shall have no Liabilities to provide such participants (or any of their
beneficiaries) with benefits under the Honeywell 401(k) Plan. In the event that
the elections by AdvanSix Employees pursuant to this Section 9.02 in connection
with the Distribution result in a mass rollover, Honeywell and AdvanSix shall
use commercially reasonable efforts to cooperate to effect such mass rollover,
including by exchanging any necessary participant records and engaging
recordkeepers, administrators, providers, insurers and other third parties.

 

SECTION 9.03. Employer 401(k) Plan Contributions. The Honeywell Group shall
remain responsible for making all employer contributions under the Honeywell
401(k) Plan with respect to any AdvanSix Employees or Former AdvanSix Employees
relating to periods prior to the Distribution; provided that, prior to the
rollover of any AdvanSix Employee’s or Former AdvanSix Employee’s account
pursuant to Section 9.02, the Honeywell Group shall make all employer
contributions with respect to such AdvanSix Employee or Former AdvanSix Employee
required under the Honeywell 401(k) Plan for periods of time prior to the
Distribution. Any such

 



12

 

contributions that are unvested as of the Distribution shall be treated in
accordance with the terms of the Honeywell 401(k) Plan. On and after the
Distribution, the AdvanSix Group shall be responsible for all employer
contributions under the AdvanSix 401(k) Plan with respect to any AdvanSix
Employees or Former AdvanSix Employees.

 

SECTION 9.04. Stock Considerations. Following the Distribution, AdvanSix
Employees and Former AdvanSix Employees shall not be permitted to acquire shares
of Honeywell Common Stock in any stock fund under the AdvanSix 401(k) Plan.

 

SECTION 9.05. Limitation of Liability. For the avoidance of doubt, Honeywell
shall have no responsibility for any failure of AdvanSix to properly administer
the AdvanSix 401(k) Plan in accordance with its terms and applicable Law,
including any failure to properly administer the accounts of AdvanSix Employees,
Former AdvanSix Employees and their respective beneficiaries, including accounts
rolled over in accordance with Section 9.02, in such AdvanSix 401(k) Plan.

 

ARTICLE X

 

NONQUALIFIED DEFERRED COMPENSATION

 

SECTION 10.01. Honeywell Nonqualified Deferred Compensation Plans. The Honeywell
Group shall retain all assets and all Liabilities arising out of or relating to
the Honeywell Nonqualified Deferred Compensation Plans related to any AdvanSix
Employee or Former AdvanSix Employee (and their respective beneficiaries) in
connection with his or her service prior to the Distribution, including the
obligation to make all payments or distributions in respect of such Liabilities
in accordance with the terms of the applicable Honeywell Nonqualified Deferred
Compensation Plan. The Parties hereto agree that none of the transactions
contemplated by the Separation Agreement or any of the Ancillary Agreements,
including this Agreement, will trigger a payment or distribution of compensation
under the Honeywell Nonqualified Deferred Compensation Plans to any AdvanSix
Employee or Former AdvanSix Employee (and their respective beneficiaries) and,
consequently, that the payment or distribution of any compensation to which any
AdvanSix Employee or Former AdvanSix Employee (and their respective
beneficiaries) is entitled under the Honeywell Nonqualified Deferred
Compensation Plans will occur upon the time or times provided for under the
applicable Honeywell Nonqualified Deferred Compensation Plans and such AdvanSix
Employee’s or Former AdvanSix Employee’s deferral elections. Following the
payment or distribution of such amounts to the AdvanSix Employees, Former
AdvanSix Employees or their respective beneficiaries, the members of the
Honeywell Group shall have no actual or potential Liabilities relating to,
arising out of or resulting from the participation of the AdvanSix Employees and
Former AdvanSix Employees in the Honeywell Nonqualified Deferred Compensation
Plans. Following the date of this Agreement, Honeywell and AdvanSix shall use
commercially reasonable efforts to cooperate in administering the Honeywell
Nonqualified Deferred Compensation Plans for purposes of satisfying any
obligations relating to the participation of any AdvanSix Employee or Former
AdvanSix Employee, including by exchanging any necessary participant records and
engaging recordkeepers, administrators, providers, insurers and other third
parties.

 



13

 

ARTICLE XI

 

VACATION

 

SECTION 11.01. Vacation. Upon the Distribution, the AdvanSix Group shall assume
and be solely responsible for all Liabilities for vacation accruals and benefits
with respect to each AdvanSix Employee; provided, however, that (a) for purposes
of determining the number of vacation days to which such employee shall be
entitled following the Distribution, AdvanSix and its Subsidiaries shall assume
and honor all vacation days accrued or earned but not yet taken by such
employee, if any, as of the Distribution, and (b) to the extent such employee is
entitled under any applicable Law or any policy of his or her respective
employer that is a member of the Honeywell Group, as the case may be, to be paid
for any vacation days accrued or earned but not yet taken by such employee as of
the Distribution, AdvanSix shall assume and be solely responsible for the
Liability to pay for such vacation days.

 

ARTICLE XII

 

LONG-Term Incentive COMPENSATION AWARDS

 

SECTION 12.01. AdvanSix Long-Term Incentive Plan. Prior to the Distribution,
Honeywell shall cause AdvanSix to adopt a long-term incentive plan or program,
to be effective immediately prior to the Distribution (the “AdvanSix Long-Term
Incentive Plan”) and Honeywell shall approve the AdvanSix Long-Term Incentive
Plan as the sole stockholder of AdvanSix.

 

SECTION 12.02. Equity Award Adjustments. Each outstanding equity award granted
under the Honeywell Equity Plans held by any individual as of the Distribution
shall be adjusted in accordance with the resolutions adopted by the Management
Development and Compensation Committee of Honeywell in connection with the
Distribution. Equity awards that are covered by this Section 12.02 shall not be
exercisable and/or settled during a period beginning on a date prior to the
Distribution Date determined by Honeywell in its sole discretion, and continuing
until the adjustments made pursuant to such resolutions are completed, as
determined by Honeywell in its sole discretion.

 

SECTION 12.03. Treatment of Incentive Awards Upon Distribution. Notwithstanding
anything in this Agreement, the Honeywell Equity Plans or an award agreement to
the contrary, any awards under the Honeywell Equity Plans held by AdvanSix
Employees (including GPUs) shall remain outstanding through the following
applicable date (each, a “Vesting Date”): (a) in the case of stock options,
through March 1, 2017; (b) in the case of restricted stock units, through the
end of July 2017; and (c) in the case of GPUs, to the end of March 2017. Such
awards shall otherwise remain subject to the terms of the applicable Honeywell
Equity Plan and the applicable award agreement; provided, however, that service
with the AdvanSix Group through such vesting date shall count as service with
the Honeywell Group for purposes of vesting under such

 



14

 

awards. Any award, or portion of any award, that does not become vested on or
prior to the applicable Vesting Date shall be forfeited.

 

SECTION 12.04. Incentive Award Reimbursement. Following the Distribution,
Honeywell may, from time to time, deliver to AdvanSix a summary (a
“Reimbursement Invoice”) of all Reimbursement Events that have occurred on or
after the date of the previous Reimbursement Invoice or, in the case of the
first Reimbursement Invoice delivered to AdvanSix, the Distribution Date. Such
Reimbursement Invoice shall also include an amount equal to the aggregate value
of all expenses incurred on or after the Distribution by the Honeywell Group, as
determined by Honeywell in its reasonable discretion and consistent with past
practice, with respect to the Reimbursement Awards identified in such
Reimbursement Invoice, and within ten (10) days following the delivery of such
Reimbursement Invoice, AdvanSix shall make a cash payment to Honeywell equal to
such aggregate value.

 

SECTION 12.05. Cooperation. For so long as any equity award in respect of
Honeywell Common Stock is outstanding and held by an AdvanSix Employee or Former
AdvanSix Employee, the Honeywell Group and the AdvanSix Group shall reasonably
cooperate in the exchange of information and take any action necessary to
administer such equity awards following the Distribution, including the
following: (i) AdvanSix shall notify Honeywell in writing within five (5) days
of any change in employment status (including but not limited to termination of
employment), (ii) the Parties shall exchange any information necessary to
satisfy their obligations under Section 12.04, (iii) the Parties shall take any
steps necessary to ensure that the employee-paid portion of any Taxes (including
any Employment Taxes) required to be withheld upon the exercise or vesting of
any such equity award is withheld by or paid over to, as applicable, the
applicable Party responsible for remitting such amount to the appropriate Taxing
Authority as promptly as reasonably practicable, (iv) AdvanSix will provide
payroll information to Honeywell in respect of AdvanSix Employees and Former
AdvanSix Employees, including year-to-date amounts withheld for Federal
Insurance Contribution Act Taxes, Medicare Taxes and supplemental compensation,
(v) other than with respect to the Reimbursement Awards, any U.S. Federal, state
and local income Tax deduction arising as a result of the exercise, vesting or
settlement of any equity award held by an AdvanSix Employees or Former AdvanSix
Employee adjusted pursuant to Section 12.02 will be claimed by a member of the
Honeywell Group; provided, however, that if a deduction claimed by a member of
the Honeywell Group pursuant to this Section 12.05 is disallowed by a Taxing
Authority for any reason, a member of the AdvanSix Group shall amend its Tax
Return to claim such deduction and pay to Honeywell an amount equal to the tax
benefit actually realized by the AdvanSix Group resulting from such deduction;
provided further that Honeywell, upon the request of AdvanSix, shall repay any
amount paid to Honeywell under the immediately preceding proviso (plus any
interest imposed by the relevant Taxing Authority) in the event AdvanSix is
required to surrender such tax benefit and (vi) the Parties will cooperate
following the Distribution, so that the value of any tax benefit actually
realized by any member of the Honeywell Group in connection with the vesting,
settlement or exercise of any Reimbursement Award will be transferred to
AdvanSix following the Distribution.

 



15

 

SECTION 12.06. Treatment of Reimbursements. Any cash payment made by AdvanSix to
Honeywell in respect of any award settled in or exercised for Honeywell Common
Stock pursuant to this Article XII shall be treated by Honeywell and AdvanSix
for all Tax purposes as purchase price or partial purchase price for the shares
of Honeywell Common Stock equal to the value of any such cash payment, and not
as a distribution from AdvanSix to Honeywell immediately prior to the
Distribution or as consideration for any property contributed to AdvanSix in
connection with the transactions contemplated by the Separation Agreement. Any
cash payment made by Honeywell to AdvanSix pursuant to this Article XII shall be
treated for all Tax purposes as a contribution from Honeywell to AdvanSix
immediately prior to the Distribution.

 

ARTICLE XIII

 

COOPERATION; ACCESS TO INFORMATION; LITIGATION; CONFIDENTIALITY

 

SECTION 13.01. Cooperation. Following the date of this Agreement, the Parties
shall, and shall cause their respective Subsidiaries to, use commercially
reasonable efforts to cooperate with respect to any employee compensation or
benefits matters that either Party reasonably determines require the cooperation
of the other Party in order to accomplish the objectives of this Agreement.
Without limiting the generality of the preceding sentence, (a) Honeywell,
AdvanSix and their respective Subsidiaries shall cooperate in connection with
any audits of any Benefit Plan with respect to which such Party may have
Information, (b) Honeywell, AdvanSix and their respective Subsidiaries shall
cooperate in connection with any audits of their respective payroll services
(whether by a Governmental Authority in the U.S. or otherwise) in connection
with the services provided by one Party to the other Party and (c) Honeywell,
AdvanSix and their respective Subsidiaries shall cooperate in good faith in
connection with the notification and consultation with labor unions and other
employee representatives of employees of the Honeywell Group and the AdvanSix
Group. With respect to each Benefit Plan, the obligations of the Honeywell Group
and the AdvanSix Group to cooperate pursuant to this Section 13.01 or any other
provision of this Agreement shall remain in effect until the later of (i) the
date all audits of such Benefit Plan with respect to which a Party may have
Information have been completed, (ii) the date the applicable statute of
limitations with respect to such audits has expired and (ii) the date the
Honeywell Group discharges all obligations to AdvanSix Employees, Former
AdvanSix Employees and their respective beneficiaries under such Benefit Plan.

 

SECTION 13.02. Access to Information; Litigation; Confidentiality. Except as
would be inconsistent with Section 13.01 or any other provision of this
Agreement relating to cooperation, Article VII of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandi.

 



16

 

ARTICLE XIV

 

TERMINATION

 

SECTION 14.01. Termination. This Agreement may be terminated by Honeywell at any
time, in its sole discretion, prior to the Distribution; provided, however, that
this Agreement shall automatically terminate upon the termination of the
Separation Agreement in accordance with its terms.

 

SECTION 14.02. Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, none of the Parties (or any of its
directors or officers) shall have any Liability or further obligation to any
other Party under this Agreement.

 

ARTICLE XV

 

MISCELLANEOUS

 

SECTION 15.01. Incorporation of Indemnification Provisions of Separation
Agreement. In addition to the specific indemnification provisions in this
Agreement, Article VI of the Separation Agreement is hereby incorporated into
this Agreement mutatis mutandi.

 

SECTION 15.02. Benefit Plan Indemnification. If the Parties determine that
AdvanSix is unable to establish any AdvanSix Benefit Plan as of the Distribution
Date that it is required under this Agreement to establish by the Distribution
Date, then, to the extent provided on Schedule 15.02, AdvanSix shall indemnify,
defend and hold harmless each of the Honeywell Indemnitees from and against any
and all Liabilities of the Honeywell Indemnitees relating to, arising out of or
resulting from participation by any AdvanSix Employee or Former AdvanSix
Employee on or after the Distribution Date in any such Honeywell Benefit Plan
set forth on Schedule 15.02 due to the failure to timely establish such AdvanSix
Benefit Plan or Plans, subject to any other terms and conditions set forth on
such Schedule.

 

SECTION 15.03. Further Assurances. Article X of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandi.

 

SECTION 15.04. Administration. AdvanSix hereby acknowledges that Honeywell has
provided or will provide administration services for certain AdvanSix Benefit
Plans and AdvanSix agrees to assume responsibility for the administration and
administration costs of such plans and each other AdvanSix Benefit Plan. The
Parties shall cooperate in good faith to complete such transfer of
responsibility on commercially reasonable terms and conditions effective no
later than the Distribution or the applicable Welfare Plan Date or Workers’
Compensation Plan Date.

 

SECTION 15.05. Third-Party Beneficiaries. Except as otherwise may be provided in
the Separation Agreement with respect to the rights of any Honeywell Indemnitee
or AdvanSix Indemnitee, (a) the provisions of this Agreement are solely for

 



17

 

the benefit of the Parties hereto and are not intended to confer upon any Person
except the Parties hereto any rights or remedies hereunder and (b) there are no
third-party beneficiaries of this Agreement and this Agreement shall not provide
any third person with any remedy, claim, liability, reimbursement, cause of
action or other right in excess of those existing without reference to this
Agreement.

 

SECTION 15.06. Employment Tax Reporting Responsibility. To the extent
applicable, the Parties hereby agree to follow the alternate procedure for U.S.
Employment Tax withholding as provided in Section 5 of Rev. Proc. 2004-53,
I.R.B. 2004-35. Accordingly, except as otherwise provided in Sections 12.04 or
12.05, the members of the Honeywell Group shall not have any Employment Tax
reporting responsibilities, and the members of the AdvanSix Group shall have
full Employment Tax reporting responsibilities, for AdvanSix Employees on and
after the Distribution.

 

SECTION 15.07. Data Privacy. The Parties agree that any applicable data privacy
laws and any other obligations of the AdvanSix Group and the Honeywell Group to
maintain the confidentiality of any Information relating to employees in
accordance with applicable Law shall govern the disclosure of Information
relating to employees among the Parties under this Agreement. Honeywell and
AdvanSix shall ensure that they each have in place appropriate technical and
organizational security measures to protect the personal data of the AdvanSix
Employees and Former AdvanSix Employees. Additionally, each Party shall sign any
documentation as may be required to comply with applicable data privacy Laws.

 

SECTION 15.08. Section 409A. Honeywell and AdvanSix shall cooperate in good
faith and use reasonable best efforts to ensure that the transactions
contemplated by the Separation Agreement and the Ancillary Agreements, including
this Agreement, will not result in adverse tax consequences under Section 409A
of the Code to any AdvanSix Employee or Former AdvanSix Employee (or any of
their respective beneficiaries), in respect of their respective benefits under
any Benefit Plan.

 

SECTION 15.09. Confidentiality. (a) Each of Honeywell and AdvanSix, on behalf of
itself and each Person in its respective Group, shall, and shall cause its
respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives to, hold, in strict confidence and not
release or disclose, with at least the same degree of care, but no less than a
reasonable degree of care, that it applies to its own confidential and
proprietary Information pursuant to policies in effect as of the Distribution,
all Information concerning the other Group or its business that is either in its
possession (including Information in its possession prior to the Distribution)
or furnished by the other Group or its respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement and shall not use any such Information
other than for such purposes as shall be expressly permitted hereunder, except,
in each case, to the extent that such Information is (i) in the public domain
through no fault of any member of the Honeywell Group or the AdvanSix Group, as
applicable, or any of its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives, (ii) later lawfully
acquired from other sources by any of Honeywell, AdvanSix or its respective

 



18

 

Group, employees, directors or agents, accountants, counsel and other advisors
and representatives, as applicable, which sources are not themselves bound by a
confidentiality obligation to the knowledge of any of Honeywell, AdvanSix or
Persons in its respective Group, as applicable, regarding such Information (iii)
independently generated without reference to any proprietary or confidential
Information of the Honeywell Group or the AdvanSix Group, as applicable, or (iv)
required to be disclosed by applicable Law; provided, however, that the Person
required to disclose such Information gives the applicable Person prompt, and to
the extent reasonably practicable, prior notice of such disclosure and an
opportunity to contest such disclosure and shall use commercially reasonable
efforts to cooperate, at the expense of the requesting Person, in seeking any
reasonable protective arrangements requested by such Person. In the event that
such appropriate protective order or other remedy is not obtained, the Person
that is required to disclose such Information shall furnish, or cause to be
furnished, only that portion of such Information that is legally required to be
disclosed and shall take commercially reasonable steps to ensure that
confidential treatment is accorded such Information. Notwithstanding the
foregoing, each of Honeywell and AdvanSix may release or disclose, or permit to
be released or disclosed, any such Information concerning the other Group (A) to
their respective directors, officers, employees, agents, accountants, counsel
and other advisors and representatives who need to know such Information (who
shall be advised of the obligations hereunder with respect to such Information)
and (B) to any nationally recognized statistical rating agency as it reasonably
deems necessary, solely for the purpose of obtaining a rating of securities upon
normal terms and conditions; provided, however, that the Party whose Information
is being disclosed or released to such rating agency is promptly notified
thereof.

 

(b) Without limiting the foregoing, when any Information concerning the other
Group or its business is no longer needed for the purposes contemplated by this
Agreement, each of Honeywell and AdvanSix shall, promptly after request of the
other Party, either return all Information in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other Party, as applicable, that it has destroyed such Information (and used
commercially reasonable efforts to destroy all such Information electronically
preserved or recorded within any computerized data storage device or component
(including any hard-drive or database)).

 

SECTION 15.10. Additional Provisions. Sections 12.01 to 12.14 of the Separation
Agreement are hereby incorporated into this Agreement mutatis mutandi.

 

[SIGNATURE PAGE TO FOLLOW]

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

  HONEYWELL INTERNATIONAL INC.,             by           /s/Jeffrey N. Neuman  
      Name: Jeffrey N. Neuman         Title: Vice President, Corporate Secretary
and Deputy General Counsel              

  ADVANSIX INC.,       by           /s/Erin N. Kane         Name: Erin N. Kane  
      Title: President and Chief Executive Officer  

 



Schedule 15.02

 

1.       The following components of the Honeywell International Inc. Benefit
Plan:

a.       High Deductible Health Plan

b.       Dental Plan

c.       Vision Care Plan

d.       Cafeteria Plan, FSA Plan and HSA Program (collectively, Flex Plan)

e.       Basic Life Insurance Plan

f.       Accidental Death and Dismemberment Insurance Plan

2.       Long Term Disability Plan for Employees of Honeywell International Inc.

3.       Honeywell International Inc. Short-Term Disability Plan

4.       Honeywell International Inc. Employee Assistance Program

 